FILED
                    UNITED STATES COURT OF APPEALS                               JUL 16 2015

                                                                          MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                             U.S. COURT OF APPEALS




ROBERT CRITCHLOW,                               No. 13-15572

              Plaintiff - Appellant,            D.C. No. 3:12-cv-01198-LB
                                                Northern District of California,
 v.                                             San Francisco

KATE E. CRITCHLOW and BARBARA
L. WANER,                                       ORDER

              Defendants - Appellees.


Before: SCHROEDER, D.W. NELSON, and IKUTA, Circuit Judges.


      The memorandum disposition filed on June 11, 2015, is hereby amended by

deleting the third sentence of the second paragraph, and replacing it with:

      “Accordingly, the court’s decision to take judicial notice of these documents
      did not convert Kate Critchlow’s and John Waner’s motions to dismiss into
      motions for summary judgment.”

      With this amendment, the panel has unanimously voted to deny appellant’s

petition for rehearing. Judge Ikuta voted to deny the petition for rehearing en banc

and Judge Schroeder and Judge Nelson so recommended. The petition for

rehearing en banc was circulated to the judges of the court, and no judge requested

a vote for en banc consideration.
      The petition for rehearing and the petition for rehearing en banc are

DENIED. The panel will not consider any further petitions for rehearing in

response to the amended memorandum disposition.




                                         2